ORICNAL
         IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        06/16/2020



                                                                                    Case Number: PR 20-0005


                                      PR 20-0005                       FILED
                                                                        JUN 1 6 2020
                                                                      Bowen Greenwood
                                                                    Clerk of Supreme Court
IN RE THE MOTION OF KATHRYN E. DURAN FOR                               State of Montana

ADMISSION TO THE BAR OF THE STATE OF                                 ORDER
MONTANA



      Kathryn E.Duran has filed a motion for admission to the Bar ofthe State ofMontana
pursuant to Rule V ofthe Rules for Admission, Admission on Motion. The Bar Admissions
Administrator ofthe State Bar of Montana has informed the Court that the Commission on
Character and Fitness has certified that Duran has provided the necessary documentation
and has satisfied the requirements prerequisite to admission on motion under Rule V.
Therefore,
      IT IS HEREBY ORDERED that upon payment of any application fees and
completion of any other processing requirements as set forth by the Bar Admissions
Administrator, Kathryn E. Duran may be sworn in to the practice of law in the State of
Montana. Arrangements for swearing in may be made by contacting the office ofthe Clerk
of the Montana Supreme Court.
      The Clerk is directed to provide copies of this order to Petitioner and to the State
Bar of Montana.
      DATED this ll, day of June, 2020.



                                                             Chief Justice
    Justices




2